
	

113 S1421 IS: Historic Downtown Preservation and Access Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1421
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable tax credit for the installation of sprinklers and elevators in
		  historic structures.
	
	
		1.Short titleThis Act may be cited as the
			 Historic Downtown Preservation and
			 Access Act.
		2.Credit for
			 installation of sprinklers and elevators in historic buildings
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 36B the following new section:
				
					36C.Historic
				building expenses
						(a)In
				generalThere shall be allowed a credit against the tax imposed
				by this subtitle for the taxable year an amount equal to 50 percent of the
				qualified historic building expenses paid or incurred by the taxpayer during
				such taxable year.
						(b)LimitationThe
				credit allowed under subsection (a) with respect to any taxpayer for any
				taxable year shall not exceed $50,000.
						(c)Qualified
				historic building expensesFor purposes of this section—
							(1)In
				generalThe term qualified historic building
				expenses means amounts paid or incurred to install in a certified
				historic structure an elevator system or a sprinkler system that meets the
				requirements found in the most recent edition of NFPA 13: Standard for the
				Installation of Sprinkler Systems.
							(2)National
				historic landmarksIn the case of a certified historic structure
				that is designated as a National Historic Landmark in accordance with section
				101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) and that
				is open to the public, the term qualified historic building
				expenses shall not include an expense described in paragraph (1), unless
				the installation of property described in such paragraph meets the requirements
				for a certified rehabilitation under section 47(c)(2)(C).
							(3)Certified
				historic structureThe term certified historic
				structure has the meaning given such term in section 47(c)(3), except
				that such term shall not include any structure which is a single-family
				residence.
							.
			(b)Conforming
			 amendments
				(1)Section 1324 of
			 title 31, United States Code, is amended by inserting , 36C
			 after , 36B.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:
					
						
							Sec. 36C. Historic building
				expenses.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
			
